Paige responded by firing two additional shots, hitting the victim in the
                       abdomen.
                                      Circumstantial evidence alone may sustain a conviction.
                       Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003). It is for
                       the jury to determine the weight and credibility to give conflicting
                       testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), see
                       also Harkins v. State, 122 Nev. 974, 990, 143 P.3d 706, 716 (2006) ("self-
                       defense is not available to an original aggressor"), and a jury's verdict will
                       not be disturbed on appeal where, as here, sufficient evidence supports the
                       verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see also
                       NRS 0.060; NRS 193.165(6)(a); NRS 200.481(a). Therefore, we conclude
                       that Paige's contention is without merit.
                                      Second, Paige contends that the district court erred by
                       rejecting his proposed jury instruction offered pursuant to NRS 171.126
                       regarding an arrest by a private person. We disagree. "This court reviews
                       a district court's decision to issue or not to issue a particular jury
                       instruction for an abuse of discretion." Ouanbengboune v. State, 125 Nev.
                       763, 774, 220 P.3d 1122, 1129 (2009). Here, the district court heard
                       arguments from counsel and determined that Paige was not entitled to the
                       instruction because "there's no evidence he was making a citizen arrest.
                       He didn't say that. He wanted to undo the deal." Defense counsel
                       conceded the point, stating, It] here's no evidence" that Paige attempted to
                       arrest the victim prior to shooting him. We agree and conclude that the
                       district court did not abuse its discretion by rejecting Paige's proposed
                       instruction.
                                      Third, Paige contends that the district court erred by denying
                       his pretrial habeas petition based on the claim that the State acted with

SUPREME COURT
        OF

     NEVADA
                                                              2
(0) I947A     34P7:0
             9,
                conscious indifference to his procedural rights by moving for a second
                continuance prior to his preliminary examination without a demonstration
                of good cause.   See NRS 171.196(2) ("If the defendant does not waive
                examination, the magistrate shall hear the evidence within 15 days,
                unless for good cause shown the magistrate extends such time."). We
                disagree with Paige's contention.
                            We review a district court's determination regarding a pretrial
                habeas petition for substantial error. Sheriff v. Shade, 109 Nev. 826, 828,
                858 P.2d 840, 841 (1993). A district court's determination regarding
                conscious indifference is a determination of fact, State v. Lamb, 97 Nev.
                609, 611, 637 P.2d 1201, 1202 (1981), which will not be disturbed on
                appeal so long as substantial evidence in the record supports that
                determination, Sheriff v. Roylance, 110 Nev. 334, 337, 871 P.2d 359, 361
                (1994). Here, the district court denied Paige's habeas petition after
                finding, among other things, that the State complied with the
                requirements of Bustos v. Sheriff Clark County, 87 Nev. 622, 624, 491
                P.2d 1279, 1280-81 (1971), and presented testimony at the hearing on the
                motion "sufficient" to demonstrate good cause. We agree and conclude
                that the district court did not err by denying Paige's pretrial habeas
                petition. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                                         J.

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A
                    cc: Hon. Nancy L. Porter, District Judge
                         Gary D. Woodbury
                         Attorney General/Carson City
                         Elko County District Attorney
                         Elko County Clerk




SUPREME COURT
       OF
    NEVADA
                                                      4
(0) 1947A oklirOP